Citation Nr: 0502603	
Decision Date: 02/03/05    Archive Date: 02/15/05	

DOCKET NO.  04-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include, post-traumatic stress disorder (PTSD) 
and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 RO decision which 
denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a personal hearing held before the undersigned in 
August 2003 via videoconferencing the veteran offered 
testimony indicating that he had been awarded Social Security 
Disability benefits.  The record does not indicate that an 
attempt has been made to obtain records from the Social 
Security Administration.

At the time of the personal hearing he also submitted a 
statement, dated in June 2003, from a private physician, and 
testified with respect to treatment he had received.  The 
record does not indicate that an attempt has been made to 
obtain records relating to this treatment.

Further, the report of the October 2003 VA psychiatric 
examination does not indicate that an opinion was offered 
with respect to whether or not the veteran's diagnosed major 
depressive disorder is related to his active duty service.



In light of the above, the appeal is REMANDED for the 
following:

1.  Please contact the veteran and 
request that he identify all healthcare 
providers, both VA and private, that have 
treated him for any psychiatric symptoms 
since his active service.  The veteran 
should be requested to provide complete 
names and addresses of identified 
healthcare providers.  After obtaining 
any necessary release, please contact the 
identified healthcare providers and 
request records relating to all treatment 
of the veteran.

2.  Please contact the Social Security 
Administration and request copies of all 
records, both administrative and medical, 
relating to any decision it has made 
regarding whether the veteran is disabled 
for purposes of entitlement to Social 
Security Disability benefits.

3.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested acquired 
psychiatric disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that any currently manifested 
acquired psychiatric disorder existed 
during the veteran's active service or is 
otherwise related to his active service.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.

4.  Thereafter, please readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WILLIAM M. YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




